Exhibit 99.1 B.O.S Announces Financial Results for Third Quarter of 2012 RISHON LEZION, Israel, November 29, 2012 (GLOBE NEWSWIRE) - B.O.S Better Online Solutions Ltd. (the "Company", "BOS") (Nasdaq: BOSC), a leading Israeli provider of RFID and Supply Chain solutions to global enterprises, today reported its financial results for the three and nine months ended September 30, 2012. On a GAAP basis, the Company had a net loss of $66,000, for the three months ended September 30, 2012 as compared to a net loss of $826,000 in the three months ended September 30, 2011. The Company had a net loss of $586,000 in the nine months ended September 30, 2012, as compared to a net loss of $1,113,000 in the nine months ended September 30, 2011. On a non GAAP basis, the Company had a net profit of $124,000 for the three months ended September 30, 2012, as compared to a net loss of $381,000 for the three months ended September 30, 2011. The Company had a net loss of $60,000 for the nine months ended September 30, 2012, as compared to a net loss of $20,000 in the nine months ended September 30, 2011. EBITDA for the three months ended September 30, 2012, amounted to $175,000 as compared to breakeven for the three months ended September 30, 2011. EBITDA for the nine months ended September 30, 2012, amounted to $472,000as compared to $705,000 for the nine months ended September 30, 2011. Yuval Viner, BOS CEO, stated: "We are very pleased with the third quarter results that reflect continuing improvement in the Company's performance. The first quarter of year 2012 ended with a nonGAAPloss of $185,000,the second quarter of year 2012 ended with a non GAAP profit of $10,000 and the third quarter of year 2012 ended with an increase in non GAAP profit, to $124,000." Eyal Cohen, BOS CFO, added: "In light of the improvement in the financial results, we were also able to reduce our bank loans by $1.6 million during the first nine months of year 2012 and we expect a further reduction in the bank loans by approximately $0.5 million in the next 12 months." Conference Call BOS will host a conference call on Monday, December 3, 2012 at 10:00 a.m. EDT, 5:00 p.m. Israel time. A question-and-answer session will follow management’s presentation. Interested parties may participate in the conference call by dialing the following numbers approximately five to ten minutes before the call start time: International + 972-3-9180650 For those unable to listen to the live call, a replay of the call will be available from the day after the call on BOS's website, at: http://www.boscorporate.com Contact: B.O.S. Better Online Solutions Ltd. Mr. Eyal Cohen, CFO +972-54-2525925 eyalc@boscom.com About BOS B.O.S. Better Online Solutions Ltd. (Nasdaq:BOSC - News) is a leading provider of RFID and Supply Chain solutions to global enterprises. BOS' RFID and mobile division offers both turnkey integration services as well as stand-alone products, including best-of-breed RFID and AIDC hardware and communications equipment, BOS middleware and industry-specific software applications. The Company's supply chain division provides electronic components consolidation services to the aerospace, defense, medical and telecommunications industries as well as to enterprise customers worldwide. For more information, please visit: www.boscom.com Use of Non-GAAP Financial Information BOS reports financial results in accordance with U.S. GAAP and herein provides some non-GAAP measures. These non-GAAP measures are not in accordance with, nor are they a substitute for, GAAP measures. These non-GAAP measures are intended to supplement the Company’s presentation of its financial results that are prepared in accordance with GAAP. The Company uses the non-GAAP measures presented to evaluate and manage the Company’s operations internally. The Company is also providing this information to assist investors in performing additional financial analysis that is consistent with financial models developed by research analysts who follow the Company. The reconciliation set forth below is provided in accordance with Regulation G and reconciles the non-GAAP financial measures with the most directly comparable GAAP financial measures. Safe Harbor Regarding Forward-Looking Statements The forward-looking statements contained herein reflect management's current views with respect to future events and financial performance. These forward-looking statements are subject to certain risks and uncertainties that could cause the actual results to differ materially from those in the forward-looking statements, all of which are difficult to predict and many of which are beyond the control of BOS.These risk factors and uncertainties include, amongst others, the dependency of sales being generated from one or few major customers, the uncertainty of BOS being able to maintain current gross profit margins, inability to keep up or ahead of technology and to succeed in a highly competitive industry, inability to maintain marketing and distribution arrangements and to expand our overseas markets, uncertainty with respect to the prospects of legal claims against BOS, the effect of exchange rate fluctuations, general worldwide economic conditions and continued availability of financing for working capital purposes andto refinance outstanding indebtedness; and additional risks and uncertainties detailed in BOS's periodic reports and registration statements filed with the U.S. Securities Exchange Commission. BOS undertakes no obligation to publicly update or revise any such forward-looking statements to reflect any change in its expectations or in events, conditions or circumstances on which any such statements may be based, or that may affect the likelihood that actual results will differ from those set forth in the forward-looking statements. CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Nine months ended September 30, Three months ended September 30, (Unaudited) (Unaudited) Revenues $ Cost of revenues Inventory Write offs 87 Gross profit Operating costs and expenses: Research and development 28 Sales and marketing General and administrative Total operating costs and expenses Operatingprofit (loss) 82 71 ) Financial expenses, net ) Other expenses, net ) ) - ) Loss before taxes on income ) taxes on income ) Net Loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average number of shares used in computing basic net earnings per share Weighted average number of shares used in computing diluted net earnings per share CONSOLIDATED BALANCE SHEETS (U.S. dollars in thousands, except per share amounts) September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG-TERM ASSETS: Severance pay fund 20 41 Investment in other companies 68 68 Other assets 26 23 Total long-term assets PROPERTY, PLANT AND EQUIPMENT, NET OTHER INTANGIBLE ASSETS, NET GOODWILL $ $ CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data September 30, December 31, (Unaudited) (Audited) LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term bank loans $ $ Current maturities of long term bank loans Trade payables Employees and payroll accruals Deferred revenues Liability to Dimex Systems Accrued expenses and other liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term bank loans, net of current maturities Income tax accruals Accrued severance pay Liability to Dimex Systems Total long-term liabilities COMMITMENTS AND CONTINGENT LIABILITIES SHAREHOLDERS' EQUITY: Share capital Additional paid-in capital Accumulated other comprehensive profit ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Nine months ended September 30, Three months ended September 30, Net Cash provided by (used in) operating activities $ ) $ ) Net Cash used in investing activities ) Net Cashprovided by (used in) financing activities ) 49 ) ) Decrease in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ RECONCILIATION OF NON-GAAP FINANCIAL RESULTS CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (U.S. dollars in thousands, except per share amounts) Three months ended September30, GAAP (as reported) Adjustments Non-GAAP Non-GAAP Revenues $ $
